                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


STEPHANIE HANNON,

                        Plaintiff,

             v.
                                                        Case No. 18 C 2475
CITY OF PROSPECT HEIGHTS, an
Illinois Municipal                                 Judge Harry D. Leinenweber
Corporation; JOE WADE,
Individually; and SCOTT
WILLIAMSON, Individually,

                       Defendants.


                        MEMORANDUM OPINION AND ORDER

        For the reasons stated herein, Defendants’ Motion to Dismiss

(Dkt. No. 35) is denied.

                                  I.   BACKGROUND

      This     case     concerns         alleged        gender-based     employment

discrimination        and   retaliation.          Plaintiff    Stephanie     Hannon

(“Hannon”) is a resident of Lake County, Illinois. Defendant City

of    Prospect    Heights    (“the       City”)    is    an   Illinois   municipal

corporation located in Cook County, Illinois. Defendant Scott

Williamson (“Williamson”) is a resident of Prospect Heights, and

for all times relevant to this lawsuit, has served as an Alderman

for   the    City.    Defendant    Joe    Wade     (“Wade”)   is   a   resident   of

Glenview, Illinois, and has served as the City Administrator for

the City since 2015.
      In   December   2011,    the    City    hired      Hannon   as    its   Finance

Director, a part-time position. The City permitted Hannon to hold

other part-time positions in other municipalities while working

for the City; accordingly, beginning in 2014, Hannon also began

working part-time as the Finance Director for the Village of Fox

Lake, Illinois.

      Hannon alleges that at some point in the course of her

employment with the City, Williamson and Wade began to take steps

to “freeze out” Hannon from her work in the City’s government.

Hannon     alleges   that   the   Defendants       discriminated        against    her

because of her gender in various ways, including: scheduling staff

meetings at times they knew Hannon could not attend; not giving

Hannon adequate notice of staff meetings; requiring Hannon to have

her City Council presentations reviewed in advance by outside

auditors; and generally holding Hannon to a different standard

than her male counterparts. Additionally, Hannon alleges that

Defendants     retaliated      against       her    for     her    whistleblowing

activities (internal complaints about the City’s contract attorney

improperly     inflating     invoices)   and       her    political      affiliation

(Hannon supported the City’s Mayor, Nicholas Helmer, who was

allegedly Williamson’s rival).

      Hannon charges that Defendants took a series of retaliatory

and   discriminatory        adverse   employment         actions       against    her,



                                      - 2 -
beginning in July 2016.               Williamson and Wade apparently sought to

reduce her pay while increasing her required hours in the office.

Hannon alleges that Williamson and Wade told her that if she would

not accept full time employment with the City, they would terminate

her. On July 25, 2016, the City Council changed Hannon’s job

classification from part-time hourly to full-time salaried—a move

Hannon alleges the City took to force her to give up her part-time

work     in     Fox     Lake.    By     May    2017,       Defendants    posted       a     job

advertisement for Hannon’s position. On June 5, 2017, Defendants

terminated Hannon’s employment.

       Hannon brings eight counts: (1) gender discrimination in

violation of the Equal Protection Clause and 42 U.S.C. § 1983,

against all Defendants; (2) gender discrimination in violation of

Title VII of the Civil Rights Act of 1964, against the City; (3)

retaliation in violation of the Equal Protection Clause and 42

U.S.C.        § 1983,    against        all    Defendants;       (4)    retaliation          in

violation of Title VII of the Civil Rights Act of 1964, against

the City; (5) retaliation in violation of the Illinois Human Rights

Act,     against        the     City;    (6)     political       retaliation      against

constitutionally          protected       speech      in    violation     of    the       First

Amendment, against all Defendants; (7) violation of the Illinois

Whistleblower’s          Act,     against      the     City;    and     (8)    common       law

retaliatory discharge, against the City.



                                              - 3 -
     Defendants     now   move     under   Federal   Rule   of   Civil

Procedure 12(b)(6) to dismiss Counts II and V as untimely and Count

VI as failing to state a claim. The Court will analyze each count

in turn.

                          II.    LEGAL STANDARD

     A motion under Rule 12(b)(6) challenges the sufficiency of a

complaint to state a claim upon which relief may be granted.

Hallinan v. Fraternal Order of Police of Chicago Lodge No. 7, 570

F.3d 811, 820 (7th Cir. 2009). To survive a motion to dismiss, a

complaint “must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks and citation omitted). A claim has facial plausibility when

the plaintiff “pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. Threadbare recitals of the elements of a

cause of action, or “mere conclusory statements,” do not suffice

to state a claim. Id.

                           III.    DISCUSSION

           A.     Count II: Title VII Gender Discrimination

     Count II asserts that the City discriminated against Hannon

on the basis of her gender, in violation of Title VII of the Civil

Rights Act of 1964. Title VII forbids employment discrimination



                                   - 4 -
based      on   “race,   color,    religion,        sex,   or     national     origin.”

42 U.S.C. § 2000e–2(a). Defendants assert that Count II should be

dismissed because Hannon failed to bring this claim within 90 days

of receipt of the Right to Sue letter from the U.S. Department of

Justice (“DOJ”).

      The following timeline is relevant to Hannon’s Title VII

gender discrimination claim: In January 2017, she filed a Charge

of Discrimination with the Illinois Department of Human Rights

(“IDHR”) and the Equal Employment Opportunity Commission (“EEOC”).

(See Charge of Discrimination, Ex. A to Compl., Dkt. No. 1-1.)

Hannon alleges that an entire year passed and neither agency

investigated her Charge, nor interviewed her. Accordingly, on

January 3, 2018, Hannon requested a Right to Sue letter from the

EEOC. (Request Letter, Ex. B to Sec. Am. Compl., Dkt. No. 33-2.)

She again requested a Right to Sue letter from the EEOC on January

30, 2018. (Second Request Letter, Ex. C to Sec. Am. Compl., Dkt.

No. 33-3.) She made this request for a third time on April 5, 2018.

(Third Request Letter, Ex. D to Sec. Am. Compl., Dkt. No. 33-4.)

At some point after April 5, 2018, the EEOC informed Hannon that

it   was    not   issuing   a     Right    to     Sue   letter,    but   was    instead

forwarding her case to the DOJ.

      Hannon initiated the instant litigation before receiving a

Right to Sue letter. She has filed three Complaints in this case.



                                          - 5 -
The first, filed on April 6, 2018, contained her Title VII gender

discrimination claim against the City (Count II in the Second

Amended Complaint). Then, on April 23, 2018, the DOJ issued a Right

to Sue letter. (Ex. E to Sec. Am. Compl. Dkt. No. 33-5.) On

November 12, 2018, Hannon filed her First Amended Complaint, in

which she added her retaliation claims, and attached the Right to

Sue letter. (See Ex. C to First Am. Compl., Dkt. No. 26-3.)

Defendants filed their first responsive pleading on November 27,

2018. Finally, on January 15, 2019, Hannon filed her Second Amended

Complaint. (Sec. Am. Compl., Dkt. No. 33.)

     Defendants assert that a plaintiff’s receipt of a Right to

Sue letter is a prerequisite for the filing of a Title VII action,

and that Count II must therefore be dismissed with prejudice. The

Seventh Circuit has set forth the statutory requirements as to

what claimants must do before they sue under Title VII: “(1) fil[e]

a charge with the Equal Employment Opportunity Commission within

. . . 300 days in states like Illinois . . . in which event the

complainant must file his complaint with that agency at least 60

days before filing with the EEOC, and (2) wait[] to sue until

receiving    notification    (the   “right   to   sue”   letter)   from   the

Commission    that   the   Commission   does   not   intend   to   sue.   The

Commission must issue the letter within 180 days after receiving




                                    - 6 -
the charge.” Doe v. Oberweis Dairy, 456 F.3d 704, 708 (7th Cir.

2006) (citations omitted).

     In this case, Hannon’s Title VII claim survives despite the

fact that she filed it before receiving her Right to Sue letter.

The Seventh Circuit has held that receiving a Right to Sue letter

after a complaint is filed and before a motion to dismiss is filed

“effectively cures” the deficiency:

     [Plaintiff] did not have a right-to-sue letter when she
     filed her complaint. . . . While [plaintiff’s Title VII
     claims] may have been subject to dismissal at any time
     prior to [plaintiff’s] receipt of a right-to-sue letter,
     the receipt of that letter after the complaint had been
     filed, but before it had been dismissed, effectively
     cured the deficiency in the original complaint.

Perkins v. Silverstein, 939 F.2d 463, 470–71 (7th Cir. 1991); see

also Worth v. Tyer, 276 F.3d 249, 259 (7th Cir. 2001) (“[A]

complaint   may    be   deficient   and   subject   to   dismissal   if   the

plaintiff lacks a right-to-sue letter. However, the plaintiff’s

receipt   of   a   right-to-sue letter before       dismissal   cured     any

deficiency in the original complaint.”) Here, it was Defendants’

duty to bring this deficiency in Hannon’s Complaint to the Court’s

attention, and they failed to do so in a timely manner. See id.

Therefore, Defendants’ argument fails because it was not raised

before Hannon received her Right to Sue letter. Defendants’ Motion

to Dismiss Count II is denied.




                                    - 7 -
                  B.   Count V: IHRA Retaliation

     Count V asserts that the City retaliated against Hannon in

violation of the Illinois Human Rights Act (“IHRA”). Defendants

argue that Count V should be dismissed because Hannon failed to

file a Charge of Discrimination with the Illinois Department of

Human   Rights   (“IDHR”)   within   180   days   of   the   allegedly

discriminatory conduct, as the IHRA required at the time this

conduct took place. See 775 ILCS 5/7A-102(A)(1) (2017).

     Hannon first filed a Charge of Discrimination with the IDHR

on January 19, 2017 (“First Charge”). (See First Charge, Ex. A to

Compl., Dkt. No. 1-1.) In the First Charge, Hannon detailed how

the City had changed her job classification, and imposed unequal

terms and conditions of employment, due to her sex. Hannon then

filed a second Charge of Discrimination on November 29, 2017. (See

Second Charge, Ex. F to Sec. Am. Compl., Dkt. No. 33-6.) In the

Second Charge, Hannon added allegations of retaliation on the basis

of sex, including details of her termination. On January 3, 2018,

Hannon withdrew her First Charge from the IDHR. On October 14,

2018, Hannon received a Notice of Dismissal from IDHR on her Second

Charge. (IDHR Notice of Dismissal, Ex. H to Sec. Am. Compl. Dkt.

No. 33-8.)

     The Court first must determine the date upon which Hannon’s

180 days began to run. Because the charge-filing time limitation



                               - 8 -
is jurisdictional, Faulkner-King v. Department of Human Rights,

587 N.E.2d 599, 604 (Ill. App. Ct. 1992), the Court may not hear

her IHRA claim if she did not comply with that limitation. The

Seventh Circuit has held, in the context of EEOC Charges, that the

statute of limitations to file a charge begins to accrue on the

date “on which the plaintiff discovers that he has been injured.”

Cada v. Baxter Healthcare Corp., 920 F.2d 446, 450 (7th Cir. 1990).

Similarly, Illinois courts have held that a claim begins to run on

the date that the plaintiff “should have been aware” of the

discriminatory conduct. See Faulkner-King, 587 N.E.2d at 603.

     Hannon’s termination took effect on June 5, 2017, within 180

days of when she filed her Second Charge alleging retaliation.

However, Defendants argue that Hannon learned of her termination

on May 31, 2017, over 180 days from when she filed her Second

Charge, rendering it untimely. Defendants’ factual assertion that

Hannon learned of her termination on May 31 is inconsistent with

the well-plead factual allegations in Hannon’s Second Amended

Complaint.   The   Court   will   not   accept   the   facts   alleged   in

Defendants’ Motion to Dismiss over Hannon’s well-pleaded facts at

this stage. Because Hannon filed her Charge of Retaliation within

180 days of her termination, and the Court does not know when or

if she became aware of her termination before she was actually




                                  - 9 -
fired, the Court will consider the Second Charge timely for present

purposes.

     Moreover, Seventh Circuit precedent suggests that Hannon’s

Second Charge was not necessary. The Seventh Circuit has held in

the context of federal claims that, “for practical reasons, to

avoid   futile   procedural   technicalities   and   endless   loops   of

charge/retaliation/charge/retaliation, etc. . . . a plaintiff who

alleges retaliation for having filed a charge with the EEOC need

not file a second EEOC charge to sue for that retaliation.” Luevano

v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1030 (7th Cir. 2013). The

Northern District of Illinois has applied this reasoning to the

IDHR context:

     The question is whether [the principle articulated in
     Luevano] also applies to administrative exhaustion of
     IHRA claims. . . . [T]he Court does not see any reason
     why the Seventh Circuit’s logic rejecting the need for
     a second EEOC charge should not also apply to reject the
     need for a second IDHR charge to administratively
     exhaust an IHRA retaliation claim based on the filing of
     a previous IHRA discrimination claim. The IHRA’s
     administrative exhaustion provision does not appear to
     be any more stringent than Title VII’s analogous
     provision. Neither has the Court found any provision in
     the IHRA contrary to the Seventh Circuit’s logic that
     the notice provided by the initial discrimination charge
     is sufficient to put an employer on notice of a potential
     retaliation charge for firing the employee after she
     files a discrimination charge.

Thompson v. N. Tr. Co., No. 18 C 1140, 2018 WL 5024971, at *2 (N.D.

Ill. Oct. 17, 2018). The Court finds this analysis persuasive, and

                                - 10 -
applicable to this case. Here, Hannon filed her Second Charge

(alleging retaliation) ten months after filing her First Charge

(alleging discrimination). Though Hannon ultimately withdrew her

First Charge and therefore did not administratively exhaust that

charge, she withdrew it months after filing her Second Charge.

Thus, the initial discrimination charge sufficiently put the City

on notice of a potential retaliation charge for firing Hannon. See

Thompson, 2018 WL 5024971 at *2. Accordingly, the Court denies

Defendants’ Motion to Dismiss Count V.

                C.     Count VI: First Amendment Retaliation

     Count     VI    asserts   that   all   Defendants    retaliated   against

Hannon’s constitutionally protected speech in violation of the

First Amendment. According to Hannon, the City, Williamson, and

Wade, retaliated against her and ultimately terminated her because

she politically supported the City’s Mayor, who was allegedly

Williamson’s political adversary at the time.

     The First Amendment generally prohibits government officials

from dismissing or demoting an employee because of the employee’s

engagement     in     constitutionally      protected    political   activity.

Heffernan v. City of Paterson, N.J., 136 S. Ct. 1412, 1416 (2016).

To state a First Amendment retaliation claim, Hannon must allege

that:   “(1)    she    engaged   in   activity    protected    by    the   First

Amendment; (2) she suffered a deprivation that would likely deter



                                      - 11 -
First Amendment activity; and (3) the protected activity she

engaged in was at least a motivating factor for the retaliatory

action.” Archer v. Chisholm, 870 F.3d 603, 618–19 (7th Cir. 2017)

(citations omitted).       Defendants assert that the first element—

whether Hannon engaged in protected speech—is not met here because

the speech in question was pursuant to her official duties as a

public employee. When public employees make statements “pursuant

to their official duties,” the employees are “not speaking as

citizens for First Amendment purposes, and the Constitution does

not   insulate    their   communications        from    employer   discipline.”

Garcetti v. Ceballos, 547 U.S. 410, 421 (2006). Defendants argue

that the speech in question consisted of Hannon’s whistleblowing

about allegedly improper attorney invoices, and that this speech

was made pursuant to her official duties as the City’s Finance

Director.      However, Defendants’ arguments are premised on the

incorrect assumption that Hannon’s First Amendment claim is based

on her whistleblowing activities. Hannon’s whistleblowing about

overbilling is the basis of Count VII, alleging a violation of the

Illinois Whistleblower’s Act. The Second Amended Complaint clearly

states that Count VI concerns retaliation due to Hannon’s support

of    Mayor   Helmer.   (See   Sec.    Am.     Compl.   ¶¶ 185-203.)    Despite

Defendants’      misunderstanding,      the    Court    will   assess   whether

Hannon’s support of Mayor Helmer constitutes protected speech.



                                      - 12 -
      In her Second Amended Complaint, Hannon contends that the

following    speech      is   constitutionally           protected:     “Plaintiff

supported Mayor Helmer’s 2015 election bid and conferred with

Helmer and Prospect Heights citizens outside of work regarding

Helmer’s politics and campaign. Plaintiff attended Mayor Helmer’s

campaign rally and election party.” (Sec. Am. Compl. ¶¶ 189-90.)

In    Garcetti, the      Supreme     Court    held       that   First   Amendment

protection for a public employee's speech turns on two inquiries:

(1) whether the employee spoke as a citizen on a matter of public

concern; and (2) if so, whether the governmental entity has offered

an adequate justification for its decision to treat the employee

differently from the general public. Garcetti, 547 U.S. at 418.

Associating with a political campaign is speech on a matter of

public concern. See Heffernan, 136 S. Ct. at 1418-19. And the City

did not offer a justification for treating Hannon differently from

the   general     public,     as   Hannon     alleges      it   did.    Therefore,

Defendants’ argument that Hannon’s speech was not on a matter of

public concern fails.

      In their Reply Brief, Defendants present a new reason to

dismiss   Count    VI:    that     Hannon    did   not    adequately     plead   an

unconstitutional municipal policy to support § 1983 liability. See

Simmons v. Chicago Bd. of Educ., 289 F.3d 488, 494 (7th Cir. 2002).

By raising this argument only in reply, Defendants deprived Hannon



                                     - 13 -
of the opportunity to respond. For this reason, the argument is

waived. See Griffin v. Bell, 694 F.3d 817, 822 (7th Cir. 2012);

see also Gagnon v. JPMorgan Chase Bank, N.A., 563 B.R. 835, 846

n.3 (N.D. Ill. 2017). Accordingly, Defendants’ Motion to Dismiss

Count VI is denied.

                           III.   CONCLUSION

     For the reasons stated herein, Defendants’ Motion to Dismiss

(Dkt. No. 35) is denied.


IT IS SO ORDERED.




                                     Harry D. Leinenweber, Judge
                                     United States District Court

Dated: 7/2/2019




                              - 14 -
